On behalf of the Hungarian delegation, Sir, I 
offer you heartfelt congratulations on your 
election as President of the thirty-seventh 
session of the General Assembly. We are pleased 
at your election to that high post, for it is an 
expression of international recognition both of 
socialist Hungary's peace-loving foreign policy 
and of its activities in the United Nations. It 
is our sincere hope that under your guidance the 
General Assembly will carry out the tasks of this 
session successfully and in a constructive 
atmosphere.
2.	The thirty-seventh session of the General 
As¬sembly is taking place in an international 
situation full of controversy and fraught with 
dangers. Since last year, subversive activities 
threatening peace and security have been stepped 
up; tension connected with certain specific 
events continues to grow.
3.	The main reason for the deterioration in 
the international situation is that extremist 
imperialist circles are striving to upset the 
balance if power which has emerged between the 
two world systems. They are striving to attain 
military supremacy, and to that end have started 
to arm themselves on an unprecedented scale. They 
are seeking to establish international conditions 
in which they can impose their will on other 
States. I could give many examples of the way in 
which existing crises have worsened and in which 
new crises have emerged, aiding and abetting the 
reactionary forces.
4.	The extremist imperialist circles are 
systematically seeking to impair relations 
between the socialist and the developed 
capitalist countries, and to destroy the results 
which have been achieved in the development of 
East-West co-operation on the basis of mutual 
interests. In order to attain their goals, they 
are exerting growing pressure on the developing 
countries and on the liberation movements. They 
have been launching campaigns of slander and 
propaganda against the socialist and other 
progressive countries and have been ceaselessly 
attempting to interfere in their internal affairs 
on various pretexts.
79
5.	We are convinced that it is in the 
interest of the peoples of the world to put an 
end to these processes. It is promising to note 
that more and more countries and larger and 
larger masses of the people are op¬posing the 
unbridled arms race, the policy of force, 
sabre-rattling and measures aimed at creating 
tension.
6.	My Government decisively condemns the 
attacks launched against detente and the attempts 
that are being made in poison the international 
atmosphere and to step up the arms race. We 
consider that our most important foreign policy 
task in the present situa¬tion is to make the 
greatest contribution we can to the safeguarding 
of peace throughout the world, to the improvement 
of the international atmosphere, to the 
strengthening of international security, to the 
promo¬tion of the cause of disarmament and to the 
strength¬ening of friendship and multilateral 
co-operation among States and peoples. We 
constantly advocate this in international forums 
and in bilateral relations. We consider that 
every opportunity should be seized to expand 
international co-operation and that increased 
efforts should be undertaken to find constructive 
solutions to the problems that stand in the way. 
Thus, we attach particular importance to the 
maintenance of the bilateral relations which have 
evolved during the past decade on the basis of 
the principle of the peace¬ful coexistence of 
countries with different social systems. 
Moreover, we deem it necessary to intensify 
political contacts and dialogue and to broaden 
eco¬nomic and other relations which serve our 
mutual interests.
7.	In order to achieve these goals, we must 
continue to strengthen the role of the United 
Nations so that it can be more effective in 
bolstering the cause of peace,
8.	The Hungarian People's Republic is a 
staunch champion of disarmament and of the 
limitation and reduction of armed forces and 
armaments. My Govern¬ment takes active part in 
various international disarmament forums and also 
seeks in its bilateral relations to promote the 
cause of disarmament. We are convinced that none 
of the pressing problems of peace can be solved 
by armaments. Stockpiling weapons will not result 
in more stable, guaranteed security or peace, 
even for the countries which possess those 
weapons.
9.	Today's balance of military power in the 
world is characterized by parity between the 
Soviet Union and the United States, and between 
the Warsaw Treaty countries and the countries of 
the North Atlantic Treaty Organization [NAO]. 
There is now approxi¬mate parity in both nuclear 
and conventional weapons. That parity is an 
historic victory for the countries and peoples 
which are fighting for socialism, progress and 
peace; they therefore advocate maintaining it, 
and strive to ensure that it is maintained at the 
lowest possible level.
10.	Hence the socialist countries, together 
with other peace-loving countries, in the United 
Nations and in all other international forums, 
are making constant efforts to curb the arms race 
which has reached senseless proportions and to 
achieve tangible, sub¬stantive results in the 
field of disarmament. That goal is served by a 
number of proposals and draft treaties submitted 
at this session of the General Assembly which 
prescribe specific commitments.
11.	Naturally, given the state of armaments 
today, peoples of the world and peace-loving 
Governments are concentrating first and foremost 
on eliminating the danger of nuclear war. My 
Government also gives priority importance to 
nuclear disarmament. We are anxious to see the 
urgent adoption of measures and the conclusion of 
international agreements that would reduce the 
arms race and at the same time be specific steps 
towards nuclear disarmament.
12.	We consider the general and unilateral 
commit¬ment of the Soviet Union as being a 
significant con-tribution to the cause of peace 
and disarmament, and welcome it, namely, that in 
no circumstances would it be the first to use 
nuclear weapons. If all nuclear Powers were to 
make that commitment, in practice that would mean 
that the use of the most dangerous weapons of 
mass destruction would be impossible. Trust 
amongst States would be signifi¬cantly increased 
and we could hope for the success of disarmament 
talks with justifiable optimism.
13.	We regret that the nuclear Powers which 
have not yet taken this step are adhering to 
their plans for manufacturing new types of 
nuclear weapons, and some of them are still 
continuing to disseminate the absurd doctrine of 
a limited nuclear war.
14.	From the point of view of strengthening 
universal peace and security, relations between 
the Soviet Union and the United States are of 
decisive importance; hence their talks to limit 
and reduce strategic nuclear weapons, as well as 
medium-range nuclear missiles, are particularly 
important. It is urgent that practical agreements 
be reached as soon as possible in those talks, oh 
the basis of the principle of equality and equal 
security.
13. In the struggle against armaments an 
important role would be played by a ban on 
nuclear-weapon testing in all spheres. Along with 
many other coun¬tries, we were amazed at the 
recent decision of the United States 
Administration not to resume the trilateral talks 
on a general and complete ban on nuclear-weapon 
testing. We follow with anxiety the fact that 
there is an increase in the number of indi¬vidual 
countries which intend to become nuclear- weapon 
States. We consider that one of the most pressing 
tasks which demand tremendous responsi¬bility is 
the prevention of the spread of nuclear weapons. 
That is why the United Nations should also strive 
to bring that about.
16. The goal of fostering nuclear disarmament 
requires that in addition to efforts towards 
resolving the baste problems, it is necessary to 
use all other opportunities which directly or at 
least indirectly could promote a reduction of the 
nuclear threat. In this respect we believe that 
further efforts should be made to reduce the 
deployment of nuclear weapons, to create 
nuclear-free zones and zones of peace, to 
guarantee the security of countries which do not 
possess nuclear weapons and to prevent the accidental 
use of nuclear weapons.
17.	The Government and people of the 
Hungarian People's Republic express regret that 
because of the existing unfavorable international 
situation and the lack of political will among 
certain influential Powers, the second special 
session devoted to disarmament did not yield the 
expected results. However, one should not 
underestimate the significance of the fact that 
at that session the overwhelming majority of the 
States Members of the United Nations unanimously 
expressed their concern at the threat of war. 
They clearly stated that the elimination of the 
nuclear threat was the most urgent task of this 
period.
18.	The Government of the Hungarian People's 
Republic constantly devotes great attention to 
European security and co-operation. Although our 
country is small, still, as far as we can, we too 
promote the practical implementation of the 
recommendations and spirit of the Final Act of 
the Conference on Security and Co-operation in 
Europe, signed at Helsinki. Our delegation to the 
Madrid session of the Conference, which is to 
resume its follow-up to questions of European 
security and co-operation next November, will 
work in the interest of guaran¬teeing a 
constructive spirit for the talks and the 
adop¬tion of a meaningful, balanced and 
purposeful final document.
19.	The Government of the Hungarian People's 
Republic is anxious that the Madrid session 
should conclude its work successfully. We 
consider it partic¬ularly important that that 
Conference should adopt a decision to convene a 
European conference on confidence-building, 
security and disarmament. The delegations rf all 
countries participating in the Madrid Conference 
should be guided by a will to achieve agreement. 
The responsibility of the participating 
coun¬tries is particularly great, since the 
shaping of the international political situation 
and prospects for disarmament depend to a large 
extent on how rela¬tions evolve among the 
participating countries and what sort of 
co-operation will be established among them.
20.	The growth of international tension has 
been fostered also by the fact that in effect no 
progress has been made in eliminating pockets of 
tension that have either long existed or recently 
emerged. Furthermore, in some places the 
situation continues to worsen, and the prospects 
for settlement are becoming ever more remote. My 
Government believes it abso¬lutely urgent to 
adopt specific steps speedily to eliminate 
pockets of tension and local conflicts and to 
resolve controversial issues by peaceful means.
21.	It may seem strange that in this context 
I should also mention Europe. In the past, we 
used to talk about Europe as a region of peace 
and tranquility. However, events that have 
occurred in recent years —the decision by NATO to 
station 572 medium-range nuclear missiles in 
Western Europe, the American refusal to ratify 
the SALT II agreement, the Western plan for a 
vastly accelerated arms build-up and the 
inadmissible Western interference in the events 
in Poland—have increased tension in our continent 
to a significant degree. We hope that the ongoing 
Soviet- American talks will ultimately yield 
results that will foster peaceful co-operation 
among the European countries.
22.	The extremely tense situation in the 
Middle East that has evolved in recent months has 
created profound concern. That region has for 
many years been the source of one of the world's 
most tragic crises. The Government of the 
Hungarian People's Republic and public opinion in 
our country most vehemently condemn the 
aggressive expansionist policies of Israel and 
its barbaric war against the Lebanese and 
Pal¬estinian Arab peoples which, together with 
the imperialist maneuvers designed to achieve a 
total domination over the Middle East, has 
created a serious threat to peace and security 
for the peoples in that region and for the entire 
world. We express our sympathy for the victims of 
the terrible tragedy that has occurred in 
Lebanon, and we continue to support the just 
struggle of the Arab peoples. Our people learned 
of the bloody massacre in Beirut with indigna¬tion 
and we vehemently condemn that evil deed. The 
United Nations should take decisive measures to 
restrain Israel, which has consistently 
disregarded Security Council and General Assembly 
resolutions and which regularly violates the 
elementary norms of international law.
23.	The aggression against Lebanon is a new 
and premonitory proof of the fact that the policy 
of separate dealings and the blatant use of 
military force cannot lead to any real settlement 
of the Middle East crisis but, on the contrary, 
will lead to an exacerbation of the situation in 
that region. The Hungarian Govern¬ment will 
continue to advocate a comprehensive and just 
settlement of the Middle East crisis and the 
establishment of lasting peace in the region. It 
firmly believes that in order to achieve this it 
is urgent that there be a complete and 
unconditional withdrawal of Israeli forces from 
the Arab territories that have been occupied 
since 1967, as well as from Lebanon; that there 
be a guarantee of the inalienable rights of the 
Palestinian Arab people, including their right to 
create an independent Palestinian State; and that 
there be international guarantees for the 
security and inde¬pendent existence of all States 
in the region. It supports the idea of convening 
an international conference with the 
participation of all parties concerned, including 
the Palestine Liberation Organization [PLO], in 
order to promote a comprehensive and just 
settlement. The six-point proposal of the Soviet 
Union that was put forward by the General 
Secretary of the Communist Party and Chairman of 
the Presidiums of the Supreme Soviet, Leonid 
Brezhnev , meets all those requirements, and we 
therefore believe it to be acceptable for the 
resolution of the problem.
24.	The development of the international 
situation has been adversely affected by the 
baleful influence of circles seeking to maintain 
and to worsen tension and which continue 
artificially to support the inclusion of the 
so-called Afghan and Kampuchean questions OH the 
agenda. With regard to Afghanistan, my 
Govern¬ment continues to maintain its firm 
position that the key question is a cessation of 
the interference by the forces of international 
reactionary forces in the internal affairs of 
that country. We support the pro¬posals of the 
Government of Afghanistan and the Soviet Union 
designed to bring about a political solu¬tion of 
the situation prevailing around Afghanistan. We 
have followed with interest the activities of the 
Personal Representative of the Secretary-General. 
We hope that the States directly concerned will 
find a way to resolve the problem by talks, which 
must include recognition of the legitimate 
Government of the Democratic Republic of 
Afghanistan as well as guarantees for the 
security of that country.
25.	The Government of the Hungarian People's 
Republic, as is well known, feels solidarity with 
the countries of Indo-China. It welcomes and 
supports the proposals of the Ministers for 
Foreign Affairs of the three Indo-Chinese 
countries dated July 1982, which show that those 
countries are seeking peace and dialogue on 
substantive matters, as well as friendship and 
co-operation with their neighbors. The attempts 
being made through the vestiges of the former 
regime, which formed the so-called coalition 
government, to undermine the legal order of the 
People's Republic of Kampuchea are doomed to 
failure. We are convinced that recognition of the 
existing political realities is the only right 
way to guarantee peace and stability in that 
region.
26.	The Government of the Hungarian People's 
Republic supports the proposal of the Government 
of the Mongolian People's Republic for the 
convening of an international conference of the 
Asian and Pacific countries to discuss questions 
relating to the conclusion of a convention on the 
non-use of force and mutual non- aggression. 
Among the factors hindering an improve¬ment in 
the international situation we should mention the 
problems created by the Korean question, which 
has remained unsettled for so long. My Government 
continues to support the just struggle of the 
Demo¬cratic People's Republic of Korea and the 
cause of a peaceful and democratic unification of 
the two parts of the country free from outside 
interference. My Government regards as of 
particular importance the restitution of the 
territorial integrity of the Republic of Cyprus 
and its Government's policy of non- alignment. It 
supports a peaceful solution to the ques¬tion of 
Cyprus through negotiations that would serve the 
interests of both communities in that State in 
accordance with the relevant United Nations 
resolu¬tions, and it supports efforts undertaken 
in that direction.
27.	At this session of the General Assembly, 
many speakers will undoubtedly express their just 
concern about the fact that with a view to 
securing their interests imperialism and neo 
colonialism are in¬creasing their pressure on the 
developing countries and the non-aligned 
movement, and that they are trying to frustrate 
the success of the national liberation movement. 
In this forum, I should like to reaffirm the 
support of the Government of the Hungarian 
People's Republic for the struggle of peoples for 
social progress, national independence aid 
self-determination and our opposition to colonial 
oppression and neb- colonialist aspirations. We 
are decisively opposed to racial discrimination 
and condemn the policy of apartheid?
28.	We feel that the United Nations must 
adopt more decisive and effective measures than 
it has done so far to eliminate once and for all 
the vestiges of colonialism in order to guarantee 
the rights of all peoples to self-determination.
29.	The South Atlantic armed conflict which 
took place in recent months with regard to the 
Falkland (Malvinas) Islands also has shown how 
many complex and far-reaching international 
problems can be created by the vestiges of the 
colonial system and what a serious threat they 
can constitute for peace. We consider that that 
problem too should be resolved through 
negotiation.
30.	Notwithstanding the derisions of the 
United Nations and all efforts made thus far by 
the progressive forces in the world, the South 
African racist regime continues to occupy 
Namibia. The situation which has emerged in 
southern Africa poses a serious threat to 
international peace and security. That is why one 
of the most urgent tasks is to resolve the fate 
of Namibia, to guarantee the independence of that 
country. My Government supports the just struggle 
of the Namibian people which it has been waging, 
under the leader¬ship of the South West Africa 
People's Organization [SWAPO], its sole 
legitimate representative, against the South 
African occupiers to win genuine indepen¬dence 
for the country. Hungary rejects the Western 
maneuvers, the aim of which is to maintain 
foreign domination, both political and economic, 
and to pre¬serve the influence of the South 
African racist Govern¬ment. We favor the 
implementation of the United Nations plan. The 
basis for a negotiated settlement can only be 
Security Council resolution 433 (1978), which 
should be implemented without any change or 
distortion.
31.	Nowadays we often receive news about 
pres¬sures and threats aimed against Cuba., 
Nicaragua, Grenada and other Latin American 
countries, about the heroic struggle of the 
patriots of El Salvador and of actions against 
the dictatorial regimes in many coun¬tries of 
Latin America. We believe that in this region of 
the world, too, we should respect the right of 
peoples to self-determination.
32.	We believe that the non-aligned movement 
is an important, positive factor in international 
life. We were concerned that recently imperialist 
machinations to shatter the movement have been 
stepped up. We believe that the non-aligned 
countries can maintain and strengthen the 
anti-imperialist unity of their movement in this 
situation too, and can remain true to their 
well-tested principles.
33.	My country is very concerned about the 
un¬hampered development of mutually advantageous 
international economic, trade and financial 
relations. I must note with regret that the 
tension in the inter-national situation has long 
had an unfavorable influence onall fields of 
international economic, trade, financial and 
scientific and technological co¬operation. We 
decisively reject the policy of economic 
sanctions against the socialist countries, the 
policies of embargo, boycott and discrimination. 
Such policies have not been successful in the 
past, and at the present time no one will be able 
to move the socialist countries away from the 
path of building a new society and promoting 
progress. Such attempts can only lead to a 
worsening of the international atmosphere. All 
this not only has an unfavorable impact in 
relations between East and West, but does damage 
to the interests of the developing world and 
further delays the establishment of a new, just 
inter¬national economic order, based on 
democratic prin¬ciples.
34.	My Government believes that the 
difficulties in international economic 
co-operation should be eliminated and that 
countries of the world, both large and small, 
should equally, without any discrimination, enjoy 
the mutual advantages which result from the 
international division of labour.
35.	Despite the more tense international 
situation and the unfavorable political processes 
taking place in the world, we believe that the 
possibilities of peace¬ful development have not 
yet been exhausted. This view is imposed by 
common sense and by the interests of the peoples 
of the world. We are convinced that joint actions 
by all the political elements and serial forces 
desirous of maintaining peaceful international 
relations and co-operation among States can, in 
the final analysis, overcome the determination to 
seek confrontation To bring about that end my 
country is prepared to join with all countries 
who are conducting a sober, responsible policy. 
It is in that spirit that our delegation will act 
at this session of the General Assembly.

